          Case 1:20-cv-02272-LAK Document 3 Filed 04/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------- X
ROBERT BASSIE,                                   :
                                                 :
                     Plaintiff,                  :
                                                 :    CASE NO.: 20-cv-02272-LAK
         v.                                      :
                                                 :
ANIXTER     INTERNATIONAL     INC.,              :
SAMUEL ZELL, WILLIAM A. GALVIN,                  :
JAMES BLYTH, FREDERIC F. BRACE,                  :
LINDA WALKER BYNOE, ROBERT J. ECK,               :
F. PHILIP HANDY, MELVYN N. KLEIN,                :
JAMIE MOFFITT, GEORLGE MUNOZ.                    :
SCOTT R. PEPPET, VALARIE L.                      :
SHEPPARD, WILLIAM S. SIMON, AND                  :
CHARLES M. SWOBODA,                              :
                                                 :
                 Defendants.                     :
--------------------------------------           X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: April 21, 2020                              Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
